Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2019

                                       No. 04-19-00478-CR

                                  Devante Montreal PARKER,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR0348
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on September 26, 2019. On September
30, 2019, appellant’s attorney was notified that the brief was late. On October 9, 2019, appellant
filed a motion requesting an extension of time to file the brief. On October 15, 2019, the motion
was granted, extending the deadline for filing the brief to October 25, 2019. The brief has not
been filed.

        Appellant’s attorney is ORDERED to respond to this court in writing within ten days of
the date of this order. The response should state a reasonable explanation for failing to timely
file the brief and demonstrate the steps being taken to remedy the deficiency. If appellant’s
attorney fails to file an adequate response within ten days, this appeal will be abated to the trial
court for an abandonment hearing, and the trial court will be asked to consider whether sanctions
are appropriate. TEX. R. APP. P. 38.8(b)(2).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk